DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 8, 9, 11, 13-17, 21, 23, 24, 27 and 28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 1):
the control circuit is configured to perform a single sensing process  to verify memory cells being programmed to data state N and test for over programming memory cells being programmed to data state N-1 by using different sense timing.

The prior art does not appear to disclose (as recited in claims 13):
concurrently while performing verification for data state N by testing whether memory cells being programmed to data state N have reached a verify target voltage for data state N, determining whether memory cells being programmed to data state N-1 are over programmed by testing whether the memory cells being programmed to data state N-1 have reached a read reference voltage for state N that is different in voltage magnitude than the verify target voltage for state N.

The prior art does not appear to disclose (as recited in claims 21):
in response to applying the first word line voltage magnitude on the common word line, testing whether the memory cells being programmed to data state N-1 have reached a read reference voltage for data state N concurrently with testing whether memory cells being programmed to data state N have reached a verify target voltage for data state N that is higher in magnitude than the read reference voltage for data state N.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 04/19/2021